In re Bell, Earl T.; — Defendant(s); applying for writ of certiorari and/or review, supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “F”, No. 318-358; to the Court of Appeal, Fourth Circuit, No. 93KW-0497.
Granted. It appearing that the district court resentenced defendant as a third felony offender under LSA-R.S. 15:529.1 whereas he had previously been adjudicated and sentenced as a second felony offender, it is ordered that defendant’s previous sentence be vacated and this case is remanded to the district court for resentencing of the defendant as a second felony offender.
LEMMON, J., not on panel.